Case: 16-10033       Document: 00513629406         Page: 1     Date Filed: 08/09/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                     No. 16-10033                                 FILED
                                   Summary Calendar                          August 9, 2016
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee

v.

DOUGLAS JACKSON,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:06-CR-10-3


Before BARKSDALE, GRAVES, and COSTA, Circuit Judges.
PER CURIAM: *
       Douglas Jackson, federal prisoner # 34028-177, proceeding pro se on appeal
from the denial of his motion for a sentence reduction, pleaded guilty, with a
written plea agreement, to possession, with intent to distribute, 500 grams or
more of a mixture containing a detectable amount of cocaine, in violation of 21
U.S.C. §§ 841(a)(1) and (b)(1)(B). Although Jackson was determined to be a career
offender, the court calculated his sentencing range based on his offense level,



       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 16-10033     Document: 00513629406       Page: 2   Date Filed: 08/09/2016


                                   No. 16-10033

under Guideline § 2D1.1, because it was higher than the career-offender offense
level, under Guideline § 4B1.1. Prior to the motion at issue, Jackson successfully
moved to reduce his sentence, lowering his base offense level to 34, under § 2D1.1,
the same as his career-offender offense level, under § 4B1.1.
      The district court denied the instant 18 U.S.C. § 3582(c)(2) motion pursuant
to Amendment 782, concluding Jackson was ineligible for the reduction.            In
challenging that denial and his motion for reconsideration, Jackson asserts he is
eligible for a sentence reduction based on that amendment.
       The court’s authority to reduce a sentence pursuant to § 3582(c)(2) is
reviewed de novo. United States v. Jones, 596 F.3d 273, 276 (5th Cir. 2010).
Section 3582(c)(2) allows a district court to reduce a defendant’s sentence if he was
sentenced to a term of imprisonment based on a sentencing range that
subsequently was lowered by an amendment to the advisory Guidelines. United
States v. Doublin, 572 F.3d 235, 237 (5th Cir. 2009). Amendment 782, which is
retroactive, reduced the base-offense levels for crack-cocaine offenses.         See
U.S.S.G., Supp. to App. C., Amends. 782, 788.
      Nevertheless, that Jackson’s offense level has been reduced, alone, does not
entitle him to a sentence reduction under § 3582(c)(2). See United States v. Banks,
770 F.3d 346, 349 (5th Cir. 2014).      Although Amendment 782 would reduce
Jackson’s § 2D1.1 offense level, the court’s determining it would use Jackson’s
career-offender offense level of 34, under § 4B1.1(b), because it is higher than that
produced by § 2D1.1 following the amendment, was proper.             Id. at 348–49.
Jackson’s sentencing range remains unchanged by the amendment; therefore, the
court correctly determined it lacked authority under § 3582(c)(2) to lower his
sentence. See id.
      AFFIRMED.




                                         2